Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 6, 2021. 

Amendments
           Applicant's response and amendments, filed October 29, 2019, is acknowledged. Applicant has cancelled Claims 2, 4-7, 9-13, 15-27, 29-38, 41-48, 50-54, 56-57, 59-63, 65, 67-68, 70-71, 74-75, 77, 80, and 83-84, and amended Claims 1, 3, 8, 14, 28, 39-40, 49, 55, 58, 64, 66, 69, 73, 76, 78-79, and 81-82.
Claims 1, 3, 8, 14, 28, 39-40, 49, 55, 58, 64, 66, 69, 72-73, 76, 78-79, and 81-82 are pending.

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1, 39-40, 49, 55, 58, 64, 66, and 69, drawn to a method for editing a Collagen Type VII Alpha 1 Chain (COL7Al) gene in a cell by genome editing.
Within Group II, Applicant has elected without traverse the following species, wherein:
i) the alternative endonuclease SEQ ID NO to be used for gene editing is S. pyogenes Cas9 SEQ ID NO:1, as recited in Claim 39; 
ii) the alternative sgRNA SEQ ID NO is SEQ ID NO: 20,203; 
iii) the alternative formulation is endonuclease is formulated in a liposome or lipid nanoparticle, as recited in Claim 58; and 
iv) the alternative donor template structures is a donor template encoded in an AAV vector, as recited in Claim 66. 
Claims 1, 3, 8, 14, 28, 39-40, 49, 55, 58, 64, 66, 69, 72-73, 76, 78-79, and 81-82 are pending.

	Claims 1, 39-40, 49, 55, 58, 64, and 66 are under consideration. 

Priority
This application is a 371 of PCT/IB2018/050914 filed on February 14, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/461,868 filed on February 22, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on April 13, 2020 that have been considered. 
The information disclosure statement(s) filed April 13, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) Deverman, Hainzl, Savic, Shinkuma, Suzuki, Webber, and Wu have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 1 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a method for editing a COL7A1 gene in a cell. 
	As a first matter, the claim recites “wherein the one or more exons and/or introns comprise a corrected COL7A1 gene sequence, thereby restoring COL7A1 protein activity”. Such lacks antecedent basis because the claim only positively recites exons and/or introns comprising mutations. The claim does not recite the presence or use of a nucleic acid comprising ‘exons and/or introns comprise a corrected COL7A1 gene sequence’. 
	As a second matter, while it is clear that an endonuclease is to be introduced into the host cell, the claim is considered indefinite for failing to recite the method step by which the exon and/or intron is to comprise corrected sequences upon exposure to the thus-added endonuclease. Those of ordinary skill in the art immediately recognize, for example, that endonucleases 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. Those of ordinary skill in the art immediately recognize, for example, that Cas9 protein requires a guide RNA molecule to target the endonuclease to a target site in the genome. See, instant Figure 1 and Claim 49, for example.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al (WO 14/134412; of record in IDS).
With respect to Claim 1, Osborn et al is considered relevant prior art for having disclose a method for editing a COL7A1 gene in a cell by genome editing (pg 10, line 30, “TALEN-mediated gene editing of COL7A1”), the method comprising the step of introducing an 
Thus, Osborn et al anticipate the claims. 

3. 	Claim(s) 1, 39-40, 49, 58, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber et al (NPJ Regenerative Medicine 1: e16014; 11 pages; available online December 8, 2016; of record in IDS), as evidenced by Addgene (Plasmid #41815, hCas9; https://www.addgene.org/41815; last visited November 8, 2021). 
With respect to Claim 1, Webber et al is considered relevant prior art for having taught a method for editing a COL7A1 gene in a cell by genome editing (Title), the method comprising the step of introducing an endoncuclease into the cell so as to create a single-strand or double-strand break (Figure 1) within or near the COL7A1 gene, thereby correcting the COL7A1 gene sequence and restore COL7A1 protein activity. 
With respect to Claim 39, Webber et al taught the use the Cas9 encoded by Addgene #41815 (pg 8, col. 2, Methods), which is recognized in the art to be a human codon-optimized Cas9 comprising a C-terminal SV40 NLS, said Cas9 having 100% amino acid identity to instant SEQ ID NO:1 (alignment provided below).
RESULT 1
AASEQ2_11092021_071424
Query Match             100.0%

Qy   MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60

Qy   ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120

Qy   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180

Qy   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240

Qy   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300

Qy   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360

Qy   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420

Qy   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480

Qy   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540

Qy   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600

Qy   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660

Qy   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720

Qy   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780

Qy   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840

Qy   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900

Qy   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960


     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020

Qy   MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080

Qy   ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140

Qy   YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200

Qy   YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260

Qy   QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320

Qy   PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
     ||||||||||||||||||||||||||||||||||||||||||||||||
Db   PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368

With respect to Claim 40, Webber et al taught wherein the Cas9 endonuclease is provided as a codon-optimized polynucleotide encoding the Cas9 endonuclease (Addgene #41815; pg 8, col. 2, Methods).
With respect to Claim 49, Webber et al taught wherein the method further comprises the step of introducing a guide RNA or sgRNA comprising a spacer that is complementary to a DNA sequence within the COL7A1 gene (Figure 1, legend; pg 8, col. 1, Methods; Figure S1). 
With respect to Claim 58, Webber et al taught the cells are transfected with lipid nanoparticles comprising the Cas9 endonuclease, the guide RNA plasmid, and the donor polynucleotide (pg 8, col. 2, Methods).
With respect to Claim 64, Webber et al taught the introduction of a donor sequence comprising homology to 5’ and 3’ portions of the target sequence as a repair template, for use in conjunction with the endonuclease, resulting in a correction of the genetic mutation (pg 2, Figure 1 legend), wherein said donor sequence comprises, e.g. at least a portion of a COL7A1 exon(s) and/or intron(s) (pg 2, Figure 1, legend).
Thus, Webber et al anticipate the claims. 

4. 	Claim(s) 1, 39-40, 49, 55, 58, 64, and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webber et al (U.S. 2018/0142262; effectively filed November 22, 2017; co-authors to Webber et al and Osborn et al, supra), as evidenced by Addgene (Plasmid #41815, hCas9; https://www.addgene.org/41815; last visited November 8, 2021). 
With respect to Claim 1, Webber et al is considered relevant prior art for having disclosed a method for editing a COL7A1 gene in a cell by genome editing, the method comprising the step of introducing an endoncuclease into the cell so as to create a single-strand or double-strand break (Figure 1) within or near the COL7A1 gene, thereby correcting the COL7A1 gene sequence and restore COL7A1 protein activity [0009].
With respect to Claim 39, Webber et al disclosed the use the Cas9 encoded by Addgene #41815 [0101], which is recognized in the art to be a human codon-optimized Cas9 comprising a C-terminal SV40 NLS, said Cas9 having 100% amino acid identity to instant SEQ ID NO:1 (alignment provided supra).
With respect to Claim 40, Webber et al disclosed wherein the Cas9 endonuclease is provided as a codon-optimized polynucleotide encoding the Cas9 endonuclease ([0101], Addgene #41815).
With respect to Claim 49, Webber et al disclosed wherein the method further comprises the step of introducing a guide RNA or sgRNA comprising a spacer that is complementary to a DNA sequence within the COL7A1 gene (e.g. Figures 1 and 6). 
With respect to Claim 55, Webber et al disclosed wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (e.g. [0063]).
With respect to Claim 58, Webber et al disclosed the cells are transfected with lipid nanoparticles comprising the Cas9 endonuclease, the guide RNA plasmid, and the donor polynucleotide (e.g. [0106]).
With respect to Claim 64, Webber et al disclosed the introduction of a donor sequence comprising homology to 5’ and 3’ portions of the target sequence as a repair template, for use in conjunction with the endonuclease, resulting in a correction of the genetic mutation, wherein said donor sequence comprises, e.g. at least a portion of a COL7A1 exon(s) and/or intron(s) (e.g. Figure 6).
With respect to Claim 66, Webber et al disclosed wherein the donor template is encoded in an AAV vector particle (e.g. [0063]). 
Thus, Webber et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

5. 	Claims 1, 39-40, 49, 55, 58, 64, and 66 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Webber et al (U.S. 2018/0142262; effectively filed November 22, 2017) in view of Yu et al (Biotechnol. Lett. 38: 919-929, 2016; available online February 18, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Webber et al is considered relevant prior art for having taught a method for editing a COL7A1 gene in a cell by genome editing (Title), the method comprising the step of introducing an endoncuclease into the cell so as to create a single-strand or double-strand break (Figure 1) within or near the COL7A1 gene, thereby correcting the COL7A1 gene sequence and restore COL7A1 protein activity. 
Webber et al do not teach the Cas9 endonuclease polypeptide is formulated in a liposome or lipid nanoparticle. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 58, Yu et al is considered relevant prior art for having taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and gene-editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the lipid nanoparticles comprising the Cas9 and gRNA plasmids of Webber et al for lipid nanoparticles comprising Cas9 protein complexed with the gRNA into RNPs, as taught by Yu et al, in a method for editing COL7A1 in a cell by genome editing with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Webber et al disclosed the use the Cas9 encoded by Addgene #41815 [0101], which is recognized in the art to be a human codon-optimized Cas9 comprising a C-terminal SV40 NLS, said Cas9 having 100% amino acid identity to instant SEQ ID NO:1 (alignment provided supra).
With respect to Claim 40, Webber et al disclosed wherein the Cas9 endonuclease is provided as a codon-optimized polynucleotide encoding the Cas9 endonuclease ([0101], Addgene #41815).
Yu et al taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 
With respect to Claim 49, Webber et al disclosed wherein the method further comprises the step of introducing a guide RNA or sgRNA comprising a spacer that is complementary to a DNA sequence within the COL7A1 gene (e.g. Figures 1 and 6). 
With respect to Claim 55, Webber et al disclosed wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (e.g. [0063]).
Yu et al taught wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (Title; Abstract).
With respect to Claim 58, Webber et al disclosed the cells are transfected with lipid nanoparticles comprising the Cas9 endonuclease, the guide RNA plasmid, and the donor polynucleotide (e.g. [0106]).
Yu et al taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 
With respect to Claim 64, Webber et al disclosed the introduction of a donor sequence comprising homology to 5’ and 3’ portions of the target sequence as a repair template, for use in conjunction with the endonuclease, resulting in a correction of the genetic mutation, wherein said donor sequence comprises, e.g. at least a portion of a COL7A1 exon(s) and/or intron(s) (e.g. Figure 6).
With respect to Claim 66, Webber et al disclosed wherein the donor template is encoded in an AAV vector particle (e.g. [0063]). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (Nature Biotechnology 33(12): 1256-1263; available online November 9, 2015) is considered relevant prior art for having taught a method of editing a gene in a cell by genome editing comprising the use of an endonuclease that causes double-stranded breaks (pg 1256, col. 1, “These nucleases act by catalyzing site-specific DNA double-stranded breaks (DSBs)”), the method further comprising the step of introducing the donor template into the host cell using an AAV vector particle (pg 1256, col. 2; pg 1257, col. 1, Results, “efficiently transduced by AAV6 vectors”). Wang et al taught that, in the case of hematopoietic stem cells, a 

Dever et al (Nature 539: 384-389; available online November 7, 2016) is considered relevant prior art for having taught a method of editing a gene in a cell by genome editing comprising the use of a CRISPR/Cas9 endonuclease that causes double-stranded breaks (pg 384, col. 1, “which triggers Cas9 to cleave both DNA strands”), the method further comprising the step of introducing the donor template into the host cell using an AAV vector particle (pg 384, col. 2, citing Wang et al (ref 22) and “using Cas9 ribonucleoproteins combined with rAAV6 homologous donor delivery”; pg 385, col. 1, “We confirmed high transduction… using… AAV6”). Dever et al successfully demonstrated using AAV vectors to deliver the donor template to target cells whose genomes are edited using the CRISPR/Cas9 system (entire paper). 

Conclusion 
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633